      2:20-cv-02876-RMG-PJG           Date Filed 09/24/20    Entry Number 8       Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Joyce Carson; Samuel Carson, SR.,                 )         C/A No. 2:20-2876-RMG-PJG
                                                  )
                               Plaintiffs,        )
                                                  )           ORDER REGARDING
        v.                                        )        AMENDMENT OF COMPLAINT
                                                  )
Festiva Development Group, Inc.,                  )
                                                  )
                               Defendant.         )
                                                  )

        Plaintiffs Joyce Carson and Samuel Carson, Sr., proceeding pro se, bring this action

seeking enforcement of an arbitration award. The matter has been filed pursuant to 28 U.S.C.

§ 1915. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiffs do not amend the Complaint to cure

the deficiencies identified herein.

I.      Factual and Procedural Background

        Plaintiffs indicate they received an arbitration award against the Festiva Development

Group, Inc. for $1,525 on April 15, 2020. Plaintiffs indicate they are residents of Dorchester

County, South Carolina, whereas the defendant is a “resident’ of Orlando County, Florida. The

arbitration occurred in Hilton Head, South Carolina. Plaintiffs seek to register the arbitration

award here and enforce the judgment against the defendant.

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which

                                             Page 1 of 6
   2:20-cv-02876-RMG-PJG              Date Filed 09/24/20       Entry Number 8        Page 2 of 6




permits an indigent litigant to commence an action in federal court without prepaying the

administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which

relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

        This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

        B.      Analysis

        The instant case is subject to summary dismissal because Plaintiffs fail to demonstrate

federal jurisdiction over this matter. Federal courts are courts of limited jurisdiction, “constrained

to exercise only the authority conferred by Article III of the Constitution and affirmatively granted

by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Accordingly,

a federal court is required, sua sponte, to determine if a valid basis for its jurisdiction exists, “and

to dismiss the action if no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If

the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”). Although the absence of subject matter jurisdiction may be raised at any time during the

case, determining jurisdiction at the outset of the litigation is the most efficient procedure. Lovern

v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999).



                                             Page 2 of 6
    2:20-cv-02876-RMG-PJG            Date Filed 09/24/20        Entry Number 8        Page 3 of 6




        There is no presumption that a federal court has jurisdiction over a case, Pinkley, Inc. v.

City of Frederick, 191 F.3d 394, 399 (4th Cir. 1999), and a plaintiff must allege facts essential to

show jurisdiction in his pleadings. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189

(1936); see also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985) (“[P]laintiffs

must affirmatively plead the jurisdiction of the federal court.”). To this end, Federal Rule of Civil

Procedure 8(a)(1) requires that the complaint provide “a short and plain statement of the grounds

for the court’s jurisdiction[.]”

        The two most commonly recognized and utilized bases for federal court jurisdiction are (1)

“federal question” under 28 U.S.C. § 1331 , and (2) “diversity of citizenship” pursuant to 28 U.S.C.

§ 1332. As discussed below, the allegations contained in Plaintiffs’ Complaint do not fall within

the scope of either of these forms of this court’s limited jurisdiction.

        First, federal question jurisdiction requires plaintiffs to show that the case is one “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Plaintiffs’

allegations do not assert that the defendant has violated a federal statute or constitutional provision,

nor is any source of federal question jurisdiction otherwise evident from the face of the pleading.

To the extent Plaintiffs rely on the Federal Arbitration Act, that statute does not provide federal

question jurisdiction over an action seeking to enforce an arbitration award. See Southland Corp.

v. Keating, 465 U.S. 1, 16 n.9 (1984) (“While the Federal Arbitration Act creates federal

substantive law requiring the parties to honor arbitration agreements, it does not create any

independent federal-question jurisdiction under 28 U.S.C. § 1331 or otherwise.”). Therefore,

federal question jurisdiction does not exist in this case.

        Second, the diversity statute, 28 U.S.C. § 1332(a), requires complete diversity of parties

and an amount in controversy in excess of $75,000. Complete diversity of parties in a case means



                                             Page 3 of 6
   2:20-cv-02876-RMG-PJG             Date Filed 09/24/20       Entry Number 8       Page 4 of 6




that no party on one side may be a citizen of the same state as any party on the other side. See

Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372-74 nn. 13-16 (1978).3

       Here, the parties are apparently diverse, but the amount in controversy on the face of the

Complaint fails to meet the jurisdictional threshold of more than $75,000. There is a circuit split

on how to determine the amount in controversy in actions to enforce arbitration awards. See

generally Smith v. Tele-Town Hall, LLC, 798 F. Supp. 2d 748, 752 (E.D. Va. 2011) (collecting

cases and describing the different approaches). The United States Court of Appeals for the Fourth

Circuit has noted this split but expressly decided not to “opine on this interesting question.” Choice

Hotels Int’l, Inc. v. Shiv Hosp., L.L.C., 491 F.3d 171, 175-76 (4th Cir. 2007). As noted by Judge

Ellis of the United States District Court for the Eastern District of Virginia:

       [C]ourts have taken three approaches to determining the amount in controversy in
       an application to confirm, modify, or vacate an arbitration award. Under the
       “award” approach, courts determine the amount in controversy by reference to the
       amount of the award regardless of how much was originally demanded in the
       arbitration proceeding. By contrast, under the “demand” approach, courts equate
       the amount in controversy with the amount sought in the original complaint or
       arbitration demand, regardless of the amount ultimately awarded. The final
       approach, known as the “remand” or “mixed” approach, takes a middle ground,
       namely that the amount in controversy in a suit challenging an arbitration award
       includes the matter at stake in the arbitration, provided the plaintiff is seeking to
       reopen the arbitration.
Smith, 789 F. Supp. 2d at 752-53 (internal citations and quotation marks omitted).

       Under any of these approaches, Plaintiffs’ Complaint—as currently pled—fails to show

that this matter meets the amount in controversy requirement of 28 U.S.C. § 1332. Plaintiffs

indicate they were awarded $1,525 in arbitration against the defendant and they seek to enforce




       3
         As to corporate parties, “a corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or foreign state where it has its
principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hoschar v. Appalachian Power Co.,
739 F.3d 163, 170 (4th Cir. 2014).

                                             Page 4 of 6
   2:20-cv-02876-RMG-PJG             Date Filed 09/24/20      Entry Number 8       Page 5 of 6




the award, rather than reopen arbitration. Accordingly, under the award or mixed approach, the

amount in controversy in this matter is definitely less than the jurisdictional threshold of 28

U.S.C. § 1332. And, Plaintiffs do not indicate what amount they demanded in arbitration.

Therefore, under the demand approach, Plaintiffs’ Complaint fails to show that this matter meets

the amount in controversy requirement of 28 U.S.C. § 1332.

       Consequently, Plaintiffs’ Complaint is subject to summary dismissal for lack of subject

matter jurisdiction. Plaintiffs are hereby granted twenty-one (21) days from the date this order is

entered (plus three days for mail time) to file an amended complaint pursuant to Federal Rule of

Civil Procedure 15(a) that corrects the deficiencies identified above.3 If Plaintiffs fail to file an

amended complaint that corrects those deficiencies, this action will be recommended for summary

dismissal for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

                                               __________________________________________
September 23, 2020                             Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

        Plaintiffs’ attention is directed to the important WARNING on the following page.




       3
         Any amended complaint filed by Plaintiffs is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiffs are reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 5 of 6
   2:20-cv-02876-RMG-PJG           Date Filed 09/24/20      Entry Number 8       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
